PER CURIAM.
We withdraw our earlier opinion for the reasons which follow. After the issuance of our opinion on May 13,1997, and the filing of appellant’s motion for rehearing on May 28, 1997, the Supreme Court issued its opinion in State v. Mejia, 696 So.2d 339 (Fla.1997), holding that its decision in Coney v. State, 653 So.2d 1009 (Fla.), cert. denied, — U.S. -, 116 S.Ct. 315, 133 L.Ed.2d 218 (1995), was not applicable to eases tried before rehearing was denied. Since trial in the instant case took place before Coney was final, Coney does not apply. Accordingly, we sua sponte withdraw our opinions in this case, substitute this opinion in lieu thereof, and affirm the judgment and sentences of the trial court.
MINER, WEBSTER and LAWRENCE, JJ., concur.